Exhibit (10.1)

COOPER TIRE & RUBBER COMPANY

Performance Stock Unit and Cash Unit Award Agreement

WHEREAS, «Name» (the “Participant”) is an employee of Cooper Tire & Rubber
Company or a Subsidiary (the “Company”); and

WHEREAS, the Compensation Committee of the Board of Cooper Tire & Rubber Company
(the “Committee”) approved the terms and authorized on xxxxx, 201x, (the “Date
of Grant”) the grant of an Award of Performance Stock Units and Performance Cash
Units (these two types of awards being collectively called “Performance Units”)
pursuant to Sections 10 and 13 of the Cooper Tire & Rubber Company 2010
Incentive Compensation Plan (the “Plan”).

NOW, THEREFORE, pursuant to the Plan and subject to the terms and conditions
thereof and hereinafter set forth, the Company hereby confirms to the
Participant effective as of the Date of Grant, a grant of an Award of xxx
Performance Stock Units and xxx Performance Cash Units, each representing the
opportunity to earn Target Payments.

1. Performance and Measurement Periods. The Performance Period shall be the
three year period from January 1, 201x through December 31, 201z and shall be
divided into the following “Measurement Periods” in which 1/3 of the Performance
Units granted hereby may be notionally earned (as described below):

(a) The “First Measurement Period” shall be from January 1, 201x through
December 31, 201x and xx of the Performance Stock Units and xx of the
Performance Cash Units shall be allocated thereto.

(b) The “Second Measurement Period” shall be from January 1, 201y through
December 31, 201y and yy of the Performance Stock Units and yy of the
Performance Cash Units shall be allocated thereto.

(c) The “Third Measurement Period” shall be from January 1, 201z through
December 31, 201z and zz of the Performance Stock Units and zz of the
Performance Cash Units shall be allocated thereto.

2. Performance Goals. The right to receive payments for any of the Performance
Units shall be contingent upon the achievement of specified levels of
performance of the Company’s Net Income and ROIC goals as set forth in the
Statement of Performance Goals attached hereto as Exhibit A. The Performance
Units that the Participant will have the opportunity to earn upon the
achievement of each Performance Goal shall be allocated in accordance with the
weighting percentages specified in Exhibit A.

3. Crediting of Notionally Earned Performance Units, Based Upon the Level of
Achievement as Set Forth in the Statement of Performance Goals.

(a) Below Threshold. If, upon the conclusion of a Measurement Period,
achievement for a particular Performance Goal falls below the threshold level,
no Performance Units for the Measurement Period shall become notionally earned
with respect to that Performance Goal.

(b) Threshold. If, upon the conclusion of a Measurement Period, the achievement
for a particular Performance Goal equals the threshold level, xx% of the
Performance Units allocated to such Performance Goal for the Measurement Period
shall become notionally earned.

(c) Between Threshold and Target. If, upon the conclusion of a Measurement
Period, the achievement for a particular Performance Goal exceeds the threshold
level, but is less than the Target, between xx% and yy% of Performance Units
allocated to such Performance Goal for the Measurement Period shall become
notionally earned as determined by mathematical straight-line interpolation.

 

1



--------------------------------------------------------------------------------

(d) Target. If, upon the conclusion of a Measurement Period, the achievement for
a particular Performance Goal equals the Target, yy% of the Performance Units
allocated to such Performance Goal for the Measurement Period shall become
notionally earned.

(e) Between Target and Maximum. If, upon the conclusion of a Measurement Period,
achievement for a particular Performance Goal exceeds the Target, but is less
than the maximum level, between yy% and zz% of the Performance Units allocated
to such Performance Goal for the Measurement Period shall become notionally
earned, as determined by mathematical straight-line interpolation.

(f) Maximum. If, upon the conclusion of a Measurement Period, achievement for a
particular Performance Goal equals or exceeds the maximum level, zz% of the
Performance Units allocated to such Performance Goal for the Measurement Period
shall become notionally earned.

(g) Exceeds Maximum. In no event may more than the zz% of the Performance Units
allocated to any Performance Goal or zz% of all the Performance Units for any
Measurement Period become notionally earned.

(h) Conditions; Determination of Notionally-Earned Award. Following each
Measurement Period, the Committee shall determine whether and to what extent the
Performance Goals have been achieved for such Measurement Period and shall
determine the number of Performance Units that shall have become notionally
earned hereunder. However, except as otherwise provided herein, the
Participant’s right to receive payment of notionally earned Performance Units
shall be contingent upon the Participant remaining in continuous employment with
the Company throughout the entire Performance Period.

4. Performance Unit Account.

(a) Performance Unit Account. The Company shall establish an account on the
books of the Company (an “Account”) for the Participant and shall notionally
credit the Participant’s Account with any Performance Stock Units notionally
earned by the Participant.

(b) Dividend Equivalents. The Participant’s Account shall be credited as of the
last business day of each calendar quarter with that number of additional
Performance Stock Units determined by dividing (i) the amount of cash dividends
paid on the dividend date by Cooper Tire & Rubber Company during such quarter on
that number of Common Shares equivalent to the number of notionally earned
Performance Stock Units credited to and held in the Participant’s Account as of
the dividend record date for that quarter (ii) by the Fair Market Value per
Common Share on the last business day of the current calendar quarter, rounded
up to the nearest whole share; however if a payment pursuant to Section 10
occurs during the current calendar quarter, no dividend equivalents shall be
credited on that number of Common Shares equivalent to the number of Performance
Stock Units so distributed. Such additional Performance Stock Units shall be
notionally earned and shall become vested if, and at the same time as, the
underlying Performance Stock Units pursuant to which they were notionally earned
become vested as provided in Section 5 of this Award Agreement. No dividend
equivalents shall be credited with respect to Performance Cash Units.

(c) Nature of the Company’s Obligations/Participant’s Rights. The Company’s
liability to make payments based on the amount in a Participant’s Account shall
be reflected in its books of account as a general, unsecured and unfunded
obligation, and the rights of the Participant or his designated beneficiary to
receive payments from the Company under the Plan are solely those of a general,
unsecured creditor. The Company shall not be required to segregate any of its
assets in respect to its obligations hereunder, and the Participant or his
designated beneficiary shall not have any interest whatsoever, vested or
contingent, in any properties or assets of the Company. Without limiting the
generality or effect of the foregoing, the Participant shall have no voting
rights with respect to the Performance Units.

(d) No Trust. Nothing contained in the Plan and no action taken pursuant to the
provisions hereof shall create or be construed to create a trust of any kind, or
a fiduciary relationship between (i) the Company and the Committee (or any
member thereof) and (ii) the Participant, his designated beneficiary or any
other person.

 

2



--------------------------------------------------------------------------------

(e) Optional Trust. The Committee, at any time, may authorize the establishment
of a trust for the benefit of the Participant, containing such other terms and
conditions as the Committee shall approve, including provisions pursuant to
which the assets of the trust would be subject under certain conditions to the
claims of general creditors of the Company. If such a trust is established, then
the value of all Performance Units notionally earned and credited to
Participants’ accounts may be delivered by the Company to the trust.

5. Vesting of the Performance Units. Except as otherwise provided herein, if the
Participant remains in the employment of the Company through the end of the
Performance Period, the Performance Units notionally earned and credited to the
Participant’s Account shall become vested as of the end of the Performance
Period upon certification by the Committee; however, in the event the
Participant’s employment is terminated for Cause after the end of the
Performance Period but prior to certification by the Committee and/or payment of
Participant’s Account, the Performance Units notionally earned and credited to
the Participant’s Account shall be forfeited.

6. Effect of Change in Control. In the event of a Change in Control during the
employment of the Participant prior to the termination of the Performance
Period, the Performance Units shall become vested as follows:

(a) If the Participant is a participant in Cooper Tire & Rubber Company’s Change
in Control Severance Pay Plan (the “Severance Plan”), the Performance Units
shall also become vested only as provided in the Severance Plan.

(b) If the Participant is not a participant in the Severance Plan upon the
occurrence of a Change in Control, the Participant shall receive: (i) any
outstanding Performance Units which have been notionally earned by or allocated
or awarded to the Participant for a Performance Period or Measurement Period
completed prior to the date of the Change in Control but have not yet been paid
(or settled in the case of Performance Stock Units), based on the achievement of
Performance Goals for such completed Performance Period or Measurement Period;
and (ii) any outstanding Performance Units which have not been notionally earned
by or allocated or awarded to the Participant for an uncompleted Performance
Period or Measurement Period, assuming achievement of Performance Goals at
Target, prorated for the number of full and partial months (on a fractional
basis based on the number of days in the applicable month) between the
commencement date of the current uncompleted calendar year, Performance Period,
or Measurement Period and ending on the date of the Change in Control. Unvested
Performance Units shall be forfeited. The Performance Cash Units shall be paid
to the Participant on the 5th day following the Change in Control and the
Performance Stock Units shall be paid to the Participant at the same time (and
in the same form) as Cooper Tire & Rubber Company pays the per-share merger
consideration to holders of its Common Shares.

7. Effect of Death, Disability, Retirement. If the Participant’s employment with
the Company terminates during the Performance Period while the Participant is
employed by the Company, but before the occurrence of a Change in Control, due
to (a) the Participant’s death, or (b) the Participant’s Disability, or (c) the
Participant’s Retirement, then notionally earned Performance Units for completed
Measurement Periods will vest in full and a pro rata number of Performance Units
for uncompleted Measurement Periods shall become vested. The pro rata portion
which shall become vested is determined by multiplying the total number of
Performance Units allocated to each such uncompleted Measurement Period by the
number of days the Participant has been employed by the Company between the
first day of the Measurement Period and the date of such termination, divided by
the total number of days in each such uncompleted Measurement Period. Unvested
Performance Units shall be forfeited. The payment of such Performance Units will
be in accordance with Section 10 of this Award Agreement.

8. Effect of Voluntary or Involuntary Termination, Other than for Cause. If the
Participant’s employment with the Company terminates during a Performance Period
while the Participant is employed by the Company, but before the occurrence of a
Change in Control, due to the Participant’s voluntary or involuntary termination
of employment, other than for Cause, then notionally earned Performance Units
for completed Performance Periods will vest in full, upon certification. All
remaining Performance Units for any uncompleted Performance Periods shall be
forfeited.

 

3



--------------------------------------------------------------------------------

9. Effect of Termination for Cause. If the Participant’s employment with the
Company terminates before the end of the Performance Period, or prior to
certification by the Committee and/or payment of Participant’s Account, for
Cause, but before the occurrence of a Change in Control, all Performance Units
will be forfeited.

10. Form and Time of Payment of Performance Units. Payments for any Performance
Stock Units that become vested as set forth herein will be made in the form of
Common Shares. Payments for any Performance Cash Units that become vested as set
forth herein will be made in the form of cash. In the event of a termination due
to death or Disability pursuant to Section 7, payment of notionally earned
amounts and the pro rata number of Performance Units allocated to any
uncompleted Measurement Period shall be paid as soon as practicable after
Committee certification of the extent to which Performance Goals have been
achieved for any uncompleted Measurement Period and in the event of death, such
payment shall be made to the designated beneficiary of the Participant, or if
there is no designated beneficiary or such beneficiary does not survive the
Participant, such payment shall be made to the estate of the Participant. The
Participant shall have the right to designate a beneficiary at any time by
furnishing the Company with a beneficiary designation form. The Participant may
change or revoke a beneficiary designation at any time by furnishing a revised
beneficiary designation form to the Company. In the event of a termination of
employment due to Retirement pursuant to Section 7 or a termination due to
Section 8, any payment will be made as soon as practicable after the end of the
Performance Period, but in no event shall such payment occur later than two and
one-half (2 1/2) months after the end of the Performance Period.

11. Tax Withholding. To the extent that the Company is required to withhold any
federal, state, local or foreign tax in connection with the payment of earned
and vested Performance Units pursuant to this Award Agreement, it shall be a
condition to the receipt of any such cash and Common Shares that the Participant
make arrangements satisfactory to the Company for payment of such taxes required
to be withheld, which may include by (a) remitting the required amount to the
Company, (b) authorizing the Company to withhold a portion of the Common Shares
otherwise issuable with a value equal to such tax, however, in no event shall
the Company accept Common Shares for payment of taxes in excess of the minimum
amount of taxes required to be withheld, (c) authorize the deduction of such
amounts from the Participant’s other payments from the Company, or (d) otherwise
satisfy the applicable tax withholding requirement in a manner satisfactory to
the Company.

12. Compliance with Law. Notwithstanding any other provision of this Award
Agreement, the Company shall not be obligated to issue any Performance Stock
Units or Common Shares in settlement thereof, but may instead, to the extent
permitted by applicable law, pay cash with a value equal to the Fair Market
Value of a Common Share on the date of certification of the Performance Stock
Units, if the issuance of any Performance Stock Units or Common Shares in
settlement thereof would result in a violation of any law, including, without
limitation, any and all exchange controls, procedures and regulations, in any
relevant jurisdiction.

13. Transferability. The Participant’s right to receive the Performance Units
shall not be transferable by the Participant except by will or the laws of
descent and distribution.

14. No Right to Continuation of Employment. Neither this Award Agreement nor any
action taken hereunder shall be construed as giving the Participant any right to
continued employment with the Company and neither this Award Agreement nor any
action taken hereunder shall be construed as entitling the Company to the
services of the Participant for any period of time. For purposes of this Award
Agreement, the continuous employment of the Participant with the Company shall
not be deemed interrupted, and the Participant shall not be deemed to have
ceased to be employed by the Company, by reason of (a) the transfer of his
employment among the Company or (b) a leave of absence approved by the Committee
in its sole discretion. This Performance Unit Award is a voluntary,
discretionary Award being made on a one-time basis and it does not constitute a
commitment to make any future Awards. This Performance Unit Award and any
payments made hereunder will not be considered salary or other compensation for
purposes of any severance pay or similar allowance, except as otherwise required
by law.

15. Data Privacy. Information about the Participant and the Participant’s
participation in the Plan may be collected, recorded, and held, used and
disclosed for any purpose related to the administration of the Plan.

 

4



--------------------------------------------------------------------------------

The Participant understands that such processing of this information may need to
be carried out by the Company and by third-party administrators whether such
persons are located within the Participant’s country or elsewhere, including the
United States of America. The Participant consents to the processing of
information relating to the Participant and the Participant’s participation in
the Plan in any one or more of the ways referred to above.

16. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Award Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect the rights of the
Participant hereunder without the Participant’s consent.

17. Severability. In the event that one or more of the provisions of this Award
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

18. Binding Effect. Participant acknowledges the receipt of a copy of the Plan
and agrees to be bound by all the terms and provisions thereof. The terms of the
Plan as it presently exists, and as it may be amended, are deemed incorporated
herein by reference, and any conflict between the terms of the Award Agreement
and the provisions of the Plan shall be resolved by the Committee, whose
determination shall be final and binding on all parties. In general, and except
as otherwise determined by the Committee, the provisions of the Plan shall be
deemed to supersede the provisions of this Award Agreement to the extent of any
conflict between the Plan and this Award Agreement. In addition, notwithstanding
the terms set forth herein, the Committee shall have the right to grant
Performance Units upon such terms as it deems appropriate, so long as such
provisions are within the terms of the Plan.

19. Notices. Any notice pursuant to this Award Agreement to the Company shall be
addressed to it at its office at 701 Lima Avenue, Findlay, Ohio 45840,
Attention: Secretary of Cooper Tire & Rubber Company. Any notice pursuant to the
Award Agreement to Participant shall be addressed to the Participant at the
address as set forth below. Either party shall have the right to designate at
any time hereafter in writing a different address.

20. Governing Law. This Award Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio and shall in all respects be
interpreted, enforced and governed under the internal and domestic laws of such
state. Any claims or legal actions by one party against the other arising out of
the relationship between the parties contemplated herein (whether or not arising
under this Award Agreement) shall be governed by the laws of the State of Ohio.

21. Performance Units Subject to the Company’s Clawback Policy. Notwithstanding
anything in this Award Agreement to the contrary, the Performance Units and
Common Shares and cash payable with respect thereto shall be subject to the
Company’s clawback policy, as it may be in effect from time to time, including,
without limitation, the provisions of such clawback policy required by
Section 10D of the Exchange Act and any applicable rules or regulations issued
by the U.S. Securities and Exchange Commission or any national securities
exchange or national securities association on which the Common Shares may be
traded.

22. Defined Terms.

(a) For the purposes of this Award Agreement:

“Affiliated Employer” means any corporation, partnership, limited liability
company, joint venture, unincorporated association or other entity in which
Cooper Tire & Rubber Company has a direct or indirect ownership or other equity
interest.

“Cause” means that prior to any termination of employment, the Participant shall
have committed:

  (i) any act or omission constituting a material breach by the Participant of
any of his significant obligations to or agreements with the Company or the
continued failure or refusal of the Participant to adequately perform the duties
reasonably required by the Company which, in each case, is

 

5



--------------------------------------------------------------------------------

materially injurious to the financial condition or business reputation of, or is
otherwise materially injurious to, the Company, after notification by the Board
of such breach, failure or refusal and failure of the Participant to correct
such breach, failure or refusal within thirty (30) days of such notification
(other than by reason of the incapacity of the Participant due to physical or
mental illness); or

(ii) any other willful act or omission which is materially injurious to the
financial condition or business reputation of, or is otherwise materially
injurious to the Company, and failure of the Participant to correct such act or
omission within thirty (30) days after notification by the Board of any such act
or omission (other than by reason of the incapacity of the Participant due to
physical or mental illness); or

(iii) the Participant is found guilty of, or pleads guilty or nolo contendere
to, a felony or any criminal act involving fraud, embezzlement, or theft.

For purposes of this Award Agreement, no act, or failure to act, on the
Participant’s part shall be deemed “willful” if done, or omitted to be done, by
the Participant in good faith and with a reasonable belief that the
Participant’s action or omission was in the best interest of the Company. Any
notification to be given by the Board in accordance with Section 22(a)(i) or
22(a)(ii) shall be in writing and shall specifically identify the breach,
failure, refusal, act, omission or injury to which the notification relates and,
in the case of Section 22(a)(i) or Section 22(a)(ii) shall describe the injury
to the Company, and such notification must be given within twelve (12) months of
the Board becoming aware of the breach, failure, refusal, act, omission or
injury identified in the notification. Failure to notify the Participant within
any such twelve (12) month period shall be deemed to be a waiver by the Board of
any such breach, failure, refusal, act or omission by the Participant and any
such breach, failure, refusal, act or omission by the Participant shall not then
be determined to be a breach of this Award Agreement. For the avoidance of doubt
and for the purpose of determining Cause, the exercise of business judgment by
the Participant shall not be determined to be Cause, even if such business
judgment materially injures the financial condition or business reputation of,
or is otherwise materially injurious to, the Company, unless such business
judgment by the Participant was not made in good faith, or constitutes willful
or wanton misconduct, or was an intentional violation of state or federal law.

“Change in Control” means the occurrence of any of the following events:

(iv) Cooper Tire & Rubber Company merges into itself, or is merged or
consolidated with, another entity and as a result of such merger or
consolidation less than 51% of the voting power of the then-outstanding voting
securities of the surviving or resulting entity immediately after such
transaction are directly or indirectly beneficially owned in the aggregate by
the former stockholders of Cooper Tire & Rubber Company immediately prior to
such transaction;

(v) all or substantially all the assets accounted for on the consolidated
balance sheet of Cooper Tire & Rubber Company are sold or transferred to one or
more entities or persons, and as a result of such sale or transfer less than 51%
of the voting power of the then-outstanding voting securities of such entity or
person immediately after such sale or transfer is directly or indirectly
beneficially held in the aggregate by the stockholders of Cooper Tire & Rubber
Company immediately prior to such transaction or series of transactions;

(vi) a person, within the meaning of Section 3(a)(9) or 13(d)(3) (as in effect
on the effective date of the Severance Plan) of the Securities Exchange Act of
1934, (the “Exchange Act”) (a “Person”) becomes the beneficial owner (as defined
in Rule 13d-3 of the Securities and Exchange Commission pursuant to the Exchange
Act) (a “Beneficial Owner”) of 35% or more of the voting power of the
then-outstanding voting securities of Cooper Tire & Rubber Company; provided,
however, that the foregoing does not apply to any such acquisition that is made
by (w) any Affiliated Employer; (x) any employee benefit plan of Cooper Tire &
Rubber Company or any Affiliated Employer; or (y) any person or group of which
employees of Cooper Tire & Rubber Company or of any Affiliated Employer control
a greater than 25% interest unless the Board determines that such person or
group is making a “hostile acquisition;” or (z) any person or group that
directly or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the Participant; or

 

6



--------------------------------------------------------------------------------

(vii) a majority of the members of the Board are not Continuing Directors, where
a “Continuing Director” is any member of the Board who (x) was a member of the
Board on the effective date of the Severance Plan or (y) was nominated for
election or elected to such Board with the affirmative vote of a majority of the
Continuing Directors who were members of such Board at the time of such
nomination or election, provided that any director appointed or elected to the
Board to avoid or settle a threatened or actual proxy contest (including but not
limited to a consent solicitation) shall in no event be deemed to be a
Continuing Director.

“Disability” means the Participant becomes disabled and qualifies, or would have
qualified, to receive disability benefits pursuant to the Company’s long-term
disability plan in effect, provided the Participant is eligible to participate
in such long-term disability plan (regardless of whether or not the Participant
has elected to participate in such long-term disability plan).

“Net Income” has the meaning defined in the Statement of Performance Goals.

“Performance Cash Unit” has the value of $1 each.

“Performance Stock Unit” has the value of one Common Share each.

“Retirement” means termination of employment with the Company after the
Participant’s continuous years of employment with the Company and the
Participant’s age equal at least 75 years.

“ROIC” has the meaning defined in the Statement of Performance Goals.

(b) Capitalized terms that are used but not defined herein are as defined in the
Plan.

The undersigned Participant hereby acknowledges receipt of this Award Agreement
and accepts the Performance Units granted thereunder, subject to the terms and
conditions of the Plan and the terms and conditions hereinabove set forth.

 

«Name»

 

Signature

 

Social Security No./Tax Identification No.

 

Home Address

 

City                    State                     Zip

The undersigned officer executes this Award Agreement on behalf of Cooper Tire &
Rubber Company.

 

COOPER TIRE & RUBBER COMPANY     By:   [name]   [title]

 

7



--------------------------------------------------------------------------------

EXHIBIT A

COOPER TIRE & RUBBER COMPANY

Performance Units

Statement of Performance Goals

First Measurement Period of the 201x-201z Performance Period

1. The Performance criteria are:

(a) Corporate Net income: Total company operating profit from continuing
operations less interest expense, less tax expense, and less the profit owed to
Cooper’s minority partners; adjusted for select non-recurring items, including
but not limited to the after-tax effect of restructuring.

(b) Return on Invested Capital (ROIC): Operating profit after tax divided by a
5-point average of Cooper’s total invested capital (total equity plus total
debt), including 100% of the capital from Cooper’s non-controlling entities. The
5-point average is Cooper’s beginning year and each quarter-end balance of
equity and debt.

2. The Performance Goals for the First Measurement Period and their respective
weights are as set forth below:

 

Performance Criteria    Weighting       

Threshold    

(xx% Payout)    

  

Target    

(yy% Payout)    

  

Maximum    

(zz% Payout)    

                                                     

3. Performance Goals for the Second Measurement Period and Third Measurement
Period will be established by the Committee in its discretion and communicated
to the Participant not later than ninety (90) days after the beginning of each
such Measurement Period.

 

8